994 So. 2d 1107 (2007)
Gustavo GARCIA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1155.
District Court of Appeal of Florida, Third District.
January 3, 2007.
Gustavo Garcia, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before COPE, C.J., and GREEN and LAGOA, JJ.
PER CURIAM.
We affirm the order under review without prejudice to the appellant to seek the appropriate administrative relief with the Department of Corrections.